F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                   November 8, 2006
                                 TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                      Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff - Appellee,             Nos. 05-2211 and 05-2358

          v.                                          (D. New M exico)
 RICA RD O SEG OVIA-TO RR ES,                  (D.C. No. CR-04-1646 M CA)

               Defendant - Appellant.



                            OR D ER AND JUDGM ENT *


Before HA RTZ, EBEL, and T YM KOVICH, Circuit Judges.


      Ricardo Segovia-Torres was indicted in the United States District Court for

the District of New M exico on a charge of illegal reentry of a previously deported

alien, see 8 U.S.C. §§ 1326(a)(1), (2) and (b)(2). He was tried by a jury and

found guilty. On November 1, 2005, the district court sentenced him to 63




      *
       After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
months’ imprisonment. He appeals only the length of his sentence. W e have

jurisdiction under 28 U.S.C. § 1291 and affirm.

I.    B ACKGR OU N D

      On October 13, 2004, a Border Patrol agent arrested M r. Segovia-Torres, a

citizen of M exico, near Lordsburg, New M exico. He had been previously

deported from the United States on July 21, 2000. Before that deportation he had

been convicted of a drug-trafficking crime in California for which he had served

more than 13 months in prison.

      Section 2L1.2 of the United States Sentencing Guidelines (USSG ) provides

a base offense level of eight for the crime of illegal reentry after deportation, and

a 16-level enhancement if “the defendant previously was deported . . . after . . . a

conviction for a felony that is . . . a drug trafficking offense for which the

sentence imposed exceeded 13 months.” USSG § 2L1.2(b)(1)(A). Because

M r. Segovia-Torres had a criminal-history category of III, the Guidelines

sentencing range was 63-78 months. The district court, treating the Guidelines as

advisory, sentenced M r. Segovia-Torres to 63 months in prison.

II.   D ISC USSIO N

      A.     Standard of Review

      M r. Segovia-Torres first challenges the reasonableness of his sentence. See

United States v. Booker, 543 U.S. 220, 261 (2005) (requiring review of sentences

for unreasonableness). “[A] sentence that is properly calculated under the

                                          -2-
Guidelines is entitled to a rebuttable presumption of reasonableness. This is a

deferential standard that the defendant or the government may rebut by

demonstrating that the sentence is unreasonable when viewed against the other

factors delineated in § 3553(a).” See United States v. Kristl, 437 F.3d 1050, 1054

(10th Cir. 2006). W e review the district court's “factual findings for clear error

and legal determinations de novo.” Id.

      M r. Segovia-Torres also argues that the district court violated his Fifth

Amendment due-process rights when it relied on findings made under the

preponderance-of-the-evidence standard. W e review such claims de novo. See

United States v. Walters, 269 F.3d 1207, 1215 (10th Cir. 2001).

      B.     Reasonableness of Sentence

      M r. Segovia-Torres contends that his sentence was unreasonably harsh for

several reasons: (1) the district court failed to perform the individualized analysis

required by 18 U.S.C. § 3553; (2) his crime was victimless and was merely a

regulatory offense; (3) the sentence was unnecessarily long as a means of

deterring future criminal behavior; (4) the government presented no evidence that

he had engaged in any illegal activity in the six years between his drug offense

and his most recent reentry into the country; (5) a long sentence does nothing to

protect the public from his future crimes, because he will be deported upon the

completion of his sentence; and (6) he needs significantly less than 63 months for

rehabilitation.

                                          -3-
      As for M r. Segovia-Torres’s first argument, the district court explicitly

stated that it had “considered each of the sentencing factors set forth in

Section 3553(a).” R. Vol. VIII at 8. And his other arguments do not distinguish

him from the typical person convicted of his offense. In light of the presumption

of reasonableness afforded sentences within the Guidelines range, we affirm the

district court’s sentence.

      C.     Due Process

      M r. Segovia-Torres argues that the district court violated his Fifth

Amendment due-process rights by “rel[ying] on facts under a preponderance of

the evidence standard.” Aplt. Br. at 8. Further, although he acknowledges that

the district court stated that it was considering the Guidelines to be advisory, he

contends that there must be some “meaningful difference” between the resulting

sentence as it was imposed and how it would have been determined before

Booker. Id. at 24.

      W e reject these arguments. As M r. Segovia-Torres concedes, under the

post-Booker regime of advisory Guidelines, courts may make fact determinations

for sentencing under the preponderance-of-the-evidence standard. And our

holding in Kristl, 437 F.3d at 1054, that Guidelines sentences are presumptively

reasonable is inconsistent with his contention that a post-Booker sentence must

vary somewhat from the Guidelines range.




                                          -4-
III.     C ON CLU SIO N

         W e AFFIRM the judgment of the district court. W e DENY M r. Segovia-

Torres’s motion to appoint new counsel or permit filing of a supplemental pro-se

brief.

                                      ENTERED FOR THE COURT


                                      Harris L Hartz
                                      Circuit Judge




                                        -5-